Citation Nr: 1516578	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include major depression, manic depression, bipolar disorder, and post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder to include major depression, manic depression, bipolar disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to September 1976.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Veteran testified during a videoconference hearing before the
Undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disorder to include major depression, manic depression, bipolar disorder, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed August 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2. Some of the evidence submitted subsequent to the August 1997 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1. The unappealed August 1997 rating decision which denied service connection for a psychiatric disorder is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the August 1997 RO decision that denied entitlement to service connection for a psychiatric disorder is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  
	
Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondences, dated in February 2010, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), medical records, and statements in support of the claim.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, Board decisions which are unappealed become final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for a psychiatric disorder was denied by the RO in August 1997 because the Veteran's psychiatric disorder and alcohol/drug abuse pre-existed his military service. The appellant did not appeal the decision and it became final.  In June 2009, the appellant requested that his claim for entitlement to service connection for a psychiatric disorder be reopened.   

Evidence of record at time of last final denial

At the time of the August 1997 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

The Veteran's August 1974 report of medical examination for induction does not note a pre-existing psychiatric disorder, personality disorder, or drug/alcohol abuse. Additionally, the Veteran's September 1976 report of medical examination for discharge note the Veteran's psychiatric condition as normal. However, the STRs reflect the Veteran complained and/or was treated for emotional problems and alcohol abuse. (See August 1976 chronological record of medical care and May 1976 clinical record).

An August 1976 medical officer's memorandum noted the Veteran with mild depressive reaction, situational with manipulative suicidal gestures, passive-dependent personality, and depression.

An August 1976 recommendation for discharge noted the Veteran's downward trend while in serve. Additionally, the discharge recommendation found the Veteran to be unsuitable for service due to a passive-dependent personality disorder.  

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and the statements of the Veteran that his psychiatric condition is due to service.

Post-service medical records reflect the Veteran with depression, anxiety, and mood disorder. (See May 2009 progress note). Furthermore, the Veteran has been treated for and/or prescribed medication for bipolar disorder, anxiety disorder, alcohol abuse, depression, and PTSD. (See May 2009 urgent care note and may 2009 psychiatry note).

Additionally, the Veteran has reported that his PTSD is due to numerous stressors which occurred during his military service. (See September 2009 statement in support of claim for service connection for PTSD).


Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The May 2009 medical records which reflect a variety of psychiatric conditions was not within the claims file at the time of the August 1997 RO decision. Additionally, the Veteran's diagnosis of PTSD and his claimed stressors were not within the claims file prior to the last final decision. The medical records and the Veteran's statements go to the basis of the Veteran's claim for entitlement to service connection for psychiatric disorder. Thus, the Board finds the medical records and statements in support of the claim obtained after the August 1997 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a psychiatric disorder, to include major depression, manic depression, bipolar disorder, and PTSD, is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disorder and, to that extent, the claim is granted.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a psychiatric disorder, related to service. (See June 2009 VA Veteran's Application for Compensation and/or Pension). The claims folder reflects that the Veteran has complained of and received treatment for psychiatric disorders. The claims file does not contain a medical opinion in regard to whether the Veteran's current psychiatric condition, to include major depression, manic depression, bipolar disorder, and PTSD manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his current psychiatric condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has complained and has been treated for a psychiatric condition. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's psychiatric condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1. All necessary steps should be taken to verify the Veteran's reported in-service stressors to include; (1) the suicide of a fellow sailor  in approximately August 1974 to October 1974; (2) the motor vehicle death of a woman in approximately November 1974 to April 1975; (3) the helicopter accident approximately April 1975 to April 1976; (4) the fire aboard the USS Belknap in approximately April 1975 to April 1976; (5) the death of a friend due to an airplane accident in approximately April 1976 to October 1976; and (6) the suicide of a fellow sailor aboard a naval vessel in approximately April 1976 to October 1976. All attempts to verify the stressors should be documented in the claims file.

2. Whether or not the Veteran's reported stressors can be verified or not, schedule the Veteran for VA examination to determine the nature and etiology of his psychiatric disorders. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current psychiatric disorders. If there are different diagnoses than those of record the examiner should attempt to reconcile the diagnoses. 

If the Veteran's reported in-service stressors are verified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is related to his verified in-service stressors. 

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders are in any way related to, or aggravated by, the Veteran's active military service. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


